Exhibit 10.27

Execution Version

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of March 23, 2020 by and among FS CREDIT REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (“FS CREIT”), and FS CREIT FINANCE HOLDINGS LLC, a Delaware
limited liability company (“Finance Holdings” and together with FS CREIT, each
individually referred to hereinafter as a “Borrower” and collectively as the
“Borrowers”), the Lenders (as defined below) party hereto, and CITY NATIONAL
BANK, a national banking association, as administrative agent for the Lenders
(in such capacity, “Agent”).

RECITALS

WHEREAS, the Borrowers, certain banks and financial institutions from time to
time party thereto (the “Lenders”) and the Agent, entered into that certain Loan
and Security Agreement, dated as of August 22, 2019, as amended by that certain
First Amendment to Loan and Security Agreement, dated as of December 4, 2019
(the “Loan Agreement”, as the same may be further amended, modified,
supplemented or restated from time to time);

WHEREAS, the Borrower has requested, and the Lenders and the Agent have agreed,
to make certain amendments to the Loan Agreement as set forth herein; and

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Definitions. For the purposes of this Amendment, unless otherwise expressly
defined, the terms used herein shall have the respective meanings assigned to
them in the Loan Agreement.

2. Amendments to Loan Agreement.

(i) The term “Maximum Revolver Amount” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced as follows:

“Maximum Revolver Amount” means $15,000,000, as such amount may be increased
from time to time pursuant to Section 2.21 or decreased from time to time
pursuant to Section 2.10(c).

(ii) Section 6.14 of the Loan Agreement is hereby deleted in its entirety and
replaced as follows:

6.14 Net Asset Value. In the case of FS CREIT, fail to maintain a Net Asset
Value greater than or equal to $100,000,000 at any time.

(iii) Schedule C-1 to the Loan Agreement (Lenders’ Commitments) is hereby
deleted in its entirety and replaced by Exhibit A hereto.

3. Conditions Precedent. This Amendment shall become effective upon satisfaction
(or waiver) of the following conditions (in each case, in form and substance
acceptable to the Agent in its sole discretion):

(i) the Agent shall have received a copy of this Amendment executed and
delivered by each Borrower, the Lenders and the Agent.

 

- 1 -



--------------------------------------------------------------------------------

(ii) no Unmatured Event of Default or Event of Default shall have occurred and
be continuing or would be caused by the consummation of the transactions
contemplated by this Amendment.

(iii) the Agent shall have received full payment of all of the out-of-pocket
fees, costs, and expenses of Agent (including the reasonable and documented fees
and expenses of Agent’s counsel) incurred in connection with the preparation,
negotiation, execution, and delivery of this Amendment (including those payable
pursuant to Section 10.7 of the Loan Agreement).

(iv) the Agent shall have received, for the ratable benefit of the Lenders, an
amendment fee of $25,000 from Borrowers, which amendment fee shall be
fully-earned and non-refundable as of the date this Amendment becomes effective.

(v) the Agent shall have received a certificate of a Responsible Officer of the
Borrowers to the effect that, as of the date hereof, the incumbency certificate,
the Second Articles of Amendment and Restatement of FS CREIT, the Bylaws of FS
CREIT, the Certificate of Formation of Finance Holdings, the Limited Liability
Company Agreement of Finance Holdings and the Advisory Agreements delivered to
the Agent on the Closing Date remain true and correct without amendment thereto.

(vi) the representations and warranties contained in Section 4 below shall be
true and correct as of the date hereof.

4. Representations and Warranties. Each Borrower represents and warrants to
Agent and each Lender as follows:

(i) Each has all requisite power and authority under applicable law and under
its organizational documents to execute, deliver and perform its obligations
under this Amendment and to perform its obligations under the Loan Agreement as
amended hereby;

(ii) All actions, waivers and consents (corporate, regulatory and otherwise)
necessary or appropriate for it to execute, deliver and perform its obligations
under this Amendment and to perform its obligations under the Loan Agreement as
amended hereby, have been taken and/or received;

(iii) This Amendment and the Loan Agreement, as amended by this Amendment,
constitute the legal, valid and binding obligation of it enforceable against it
in accordance with the terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by the limitation
of certain remedies by certain equitable principles of general applicability;

(iv) The execution, delivery and performance of this Amendment, and the
performance of its obligations under the Loan Agreement, as amended hereby, will
not violate or contravene (a) any provision of any federal (including the
Exchange Act), state, local or other law, rule, or regulation (including
Regulations T, U, and X of the Federal Reserve Board) binding on it, (b) any
order of any Governmental Authority, court, arbitration board, or tribunal
binding on it or (c) result in or require the creation of any Lien (other than a
Permitted Lien) upon or with respect to any of the Collateral;

(v) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are correct in all material respects without duplication of
any materiality qualifier contained therein on and as of the date of this
Amendment, before and after giving effect to the same, as though made on and as
of such date (except to the extent they relate to an earlier date);

 

- 2 -



--------------------------------------------------------------------------------

(vi) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes an Unmatured Event of Default or an Event of
Default; and

(vii) The Loan Agreement continues to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Loan Agreement and prior to all Liens other than Permitted Liens.

5. Reaffirmation of Obligations. Each Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement (as amended hereby) and each other Loan Documents and
(b) that it is responsible for the observance and full performance of its
Obligations. Each Borrower acknowledges receipt of a copy of the Amendment. Each
Borrower hereby consents to the Amendment and reaffirms the other Loan Documents
and acknowledges that the execution and delivery of this Amendment shall have no
effect on any Borrower’s obligations under the Loan Agreement or such other Loan
Documents, each of which remains the legal, valid and binding obligation of each
Borrower and are hereby reaffirmed.

6. Binding Effect; Confirmation of Obligations. Except as modified by this
Amendment, the Loan Agreement and the other Loan Documents remain unmodified and
in full force and effect. The provisions of the Loan Documents, as amended
hereby, shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

7. Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Loan Agreement.

8. Further Assurances. Each Borrower agrees to promptly take such action, upon
the reasonable request of the Agent, as is necessary to carry out the intent of
this Amendment.

9. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF BORROWERS
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10. Counterparts. This Amendment may be executed by each of the parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.

11. Severability. The provisions of this Amendment are severable, and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this
Amendment

12. Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 12.8 and 12.9 of the Loan Agreement are hereby incorporated by
reference, mutatis mutandis.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWERS: FS CREDIT REAL ESTATE INCOME TRUST, INC. By:  

/s/ Edward T. Gallivan, Jr.

Name:   Edward T. Gallivan, Jr. Title:   Chief Financial Officer FS CREIT
FINANCE HOLDINGS LLC By:   FS Credit Real Estate Income Trust, Inc., its sole
member       By:  

/s/ Edward T. Gallivan, Jr.

      Name:   Edward T. Gallivan, Jr.       Title:   Chief Financial Officer

 

- 4 -

[Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

CITY NATIONAL BANK,

as Agent and as a Lender

By:  

/s/ Adam Strauss

Name:   Adam Strauss Title:   Vice President

 

- 5 -

[Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE C-1

LENDERS’ COMMITMENTS

 

Lender

   Revolver Commitment  

City National Bank

   $ 15,000,000  

All Lenders

   $ 15,000,000  

 

- 6 -